Citation Nr: 1310654	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  08-02 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The Veteran served on active duty from July 2004 to August 2006.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted the Veteran's claim for service connection for a left knee disability and assigned an initial 0 percent (i.e., noncompensable) rating retroactively effective from August 16, 2006, the day following his discharge from service.  In response, he submitted a Notice of Disagreement (NOD) in February 2007 requesting a higher initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating that when a Veteran appeals the initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been variances in the severity of the disability).  Another RO decision since issued in June 2007 increased the rating for this disability from 0 to 10 percent with the same retroactive effective date of August 16, 2006.  A Statement of the Case (SOC) in July 2007 denied a rating higher than 10 percent and, in response, the Veteran submitted a Substantive Appeal (a Statement in Support of Claim, VA Form 21-4138, in lieu of a VA Form 9) in December 2007 requesting an even higher rating.  See also AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed a Veteran is seeking the highest possible rating for a disability unless he expressly indicates otherwise).  So this appeal now concerns whether he is entitled to an initial rating higher than 10 percent for this disability.

In November 2011, the Board remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  This additional development especially involved obtaining and associating with the claims file for consideration all VA and other records concerning any evaluation or treatment the Veteran had received for his left knee since December 2007, including any concerning and in response to his motorcycle accident, and having him undergo a VA compensation examination reassessing the severity of his left knee disability.  For the reasons and bases discussed below, however, the Board has to remand this claim again.


REMAND

During service, the Veteran injured his left knee while playing volleyball.  He was diagnosed with a deficient left knee anterior cruciate ligament (ACL).   In January 2006, he underwent an ACL reconstruction with Allograft of the left knee, a lateral meniscus debridement, and a left knee medial meniscus debridement.  His postoperative diagnoses were:  (1) left knee ACL deficient, (2) left knee complex tear of the posterior horn of the medial meniscus, (3) left knee radial tear of the lateral meniscus, and (4) left knee lateral condyle grade 3 chondromalacia.

In a January 2007 rating action, the RO granted service connection for the postoperative residuals of that ACL repair of his left knee.  At first, the RO assigned a 0 percent (noncompensable) rating retroactively effective from August 16, 2006, the day following his discharge from service.  However, in a subsequent June 2007 rating action, the RO increased the rating from 0 to 10 percent disabling with the same retroactive effective date of August 16, 2006.  He appealed for an even higher initial rating.  See Fenderson, 12 Vet. App. at 125-26.

VA Medical Center (VAMC) outpatient treatment records show that since service, on September 4, 2007, he sought treatment for his left knee.  He stated that on the previous day, September 3, 2007, he had fallen while walking his dogs and heard popping in his knee.  At the then present, he had significant effusion and pain.  On another VAMC outpatient treatment record dated the same day, September 4, 2007, it was noted that he had presented for treatment of left knee pain, status post a motorcycle accident.  He had X-rays taken of his left knee, which reportedly showed no evidence of fracture or dislocation.  A small effusion was seen in the suprapatellar region, however, and early degenerative changes were observed in the left knee joint.

On September 10, 2007, he had a surgical consultation.  The examiner reviewed the X-rays taken on September 4, 2007, and interpreted them as showing moderately severe degenerative changes involving primarily the medial compartment portion of the patella femoral compartment.  The bone tunnels from the ACL reconstruction were in excellent position.  The examiner ordered a magnetic resonance imaging (MRI).  On September 13, 2007, the examiner provided an addendum noting that he had reviewed the MRI report.  He interpreted the MRI as showing the Veteran had a tear of the lateral meniscus, terribly severe degenerative changes throughout his left knee, and an intact but attenuated ACL graft.  The examiner notified the Veteran of these finding.  According to the Veteran, he worked as a siding carpenter but could not work due to his then recent left knee injury.  The examiner indicated the Veteran could return to work as long as he wore his ACL brace and staid off of ladders.

On December 21, 2007, the Veteran once again presented for treatment of left knee pain.  He stated that he had re-injured his left knee in his yard when he tripped and fell.  The physical examination of this knee showed no swelling.  There was slight increase in warmth.  The assessment was left knee pain.

In November 2011 the Board remanded this claim, in part, because the Veteran needed to be reexamined to reassess the severity of his left knee disability, including if possible determining the extent of the disability that was the result of his left knee injury during his military service versus the additional injuries that he had sustained to this knee since his service ended.  His VAMC outpatient treatment records showed he had sustained additional, post-service, injuries to this knee.  Namely, in September 2007, he had sustained a tear of the lateral meniscus cartilage of this knee when he fell.  The MRI showed severe degenerative changes throughout this knee and an attenuated ACL graft.  And in December 2007, he was again treated for an injury to this knee after falling in his yard.  Thus, on remand, the RO/AMC was to provide him a VA compensation examination to determine the current severity of his service-connected left knee disability and, if possible, to try and parcel out what measure of the current disability is attributable to the injury in service as opposed to the additional injuries since.  The examiner also was requested to indicate whether the Veteran had recurrent subluxation or lateral instability this knee and, if so, whether it caused slight, moderate, or severe consequent impairment.  As well, the examiner needed to determine whether the left knee exhibited pain or painful motion, weakened movement, premature or excess fatigability, or incoordination.  And, if possible, the examiner was directed to distinguish the symptoms attributable to the service-connected disability from those, instead, resulting from events or injury since service.  If it was not medically possible or feasible to make this distinction, then the examiner had to state so in the evaluation report and, as importantly, provide some explanation as to why comment on this was not possible or feasible.

Medical comment on this was needed because, if it is not possible to distinguish or differentiate the extent of impairment that is attributable to the injury in service versus the additional injuries since service, VA adjudicators must resolve this doubt in the Veteran's favor according to 38 C.F.R. §§ 3.102 and 4.3 and, for all intents and purposes, presume all impairment is attributable to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In the November 2011 remand, the Board also noted there only had been one reference in the VAMC outpatient treatment records to the Veteran's motorcycle accident.  In addition, the most recent VAMC outpatient treatment records were dated in December 2007, and it was clear that he had received treatment for his left knee since then.  Thus, on remand, the RO/AMC was to additionally obtain VAMC outpatient treatment records since December 2007, including any concerning and in response to his motorcycle accident.

In a Report of General Information, on VA Form 21-0820, dated in February 2012, the RO noted the Veteran had called to inform the RO that he had not been in a motorcycle accident.  In addition, the RO received additional VAMC outpatient treatment records, dated from December 2007 to October 2011, which were unremarkable for any reference to a motorcycle accident.  This additional evidence tends to suggest he was not in a post-service motorcycle accident.  Nevertheless, he has re-injured his left knee on two occasions since service, initially in September 2007 and again in December 2007.

In January 2012, he had the requested VA compensation examination.  The evaluation was performed by W.L.E., Board Certified Occupational Medicine.  Dr. E. stated that he had reviewed the Veteran's claims file.  However, in response to the question of whether degenerative or traumatic arthritis had been documented, he responded "no."  But there clearly is X-ray documentation of arthritis of the left knee in the file, first documented in the X-rays dated on September 4, 2007, and confirmed in the MRI dated on September 10, 2007.  In addition, although Dr. E. reported that, according to the Veteran, he had constant pain and instability, Dr. E did not perform any joint-stability tests.  Moreover, he did not address the whether it was possible to distinguish the symptoms attributable to the 
service-connected disability from those, instead, resulting from the events or injuries since service.

Because of this, there was not compliance with these November 2011 remand directives.  The Board is obligated by law to ensure compliance with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has explained that this compliance is neither optional nor discretionary.  The Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Veteran must be afforded another VA compensation examination.  Id.; 38 C.F.R. § 3.327 (2012).

Following and as a result of the November 2011 Board remand, additional VAMC outpatient treatment records were received that are dated from December 2007 to October 2011; these records were uploaded to the Veteran's electronic ("Virtual VA") file.  In July 2012, however, the Veteran submitted a copy of a VAMC outpatient treatment record dated in June 2012, so from the prior month, showing additional treatment for his service-connected left knee disability.  Thus, he has received additional treatment even since October 2011.  Inasmuch as VA has constructive, if not actual, notice of the existence of these additional records, they must be obtained prior to deciding this claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also generally Murincsak v. Derwinski, 2 Vet. App. 363 (1992).


Accordingly, this claim is again REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file for consideration all VA or other records concerning any evaluation or treatment the Veteran has received for his left knee since October 2011.  Document all efforts to obtain all identified records.  If the records identified are not in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  So make as many attempts to obtain identified records as are required of this VA regulation, depending on who has custody of them.  If, after sufficient attempts, it is determined identified records do not exist or that further attempts to obtain them would be futile, then also make an express declaration of this in the file and appropriately notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e)(1).

2.  After obtaining all additional treatment records, schedule another VA compensation examination to reassess the severity of the Veteran's left knee disability.  The examination, if at all possible, is to be performed by someone other than Dr. W.L.E.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner for the history of this disability.

All necessary diagnostic testing and evaluation should be performed, including testing of the range of motion of this knee on extension and flexion.

Additionally, the examiner should indicate whether the Veteran has recurrent subluxation or lateral instability of this knee and, if so, whether it causes slight, moderate, or severe impairment.

As well, the examiner should determine whether the left knee exhibits pain or painful motion, weakened movement, premature or excess fatigability, or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional functional loss, including in terms of what effect, if any, this has on the range of motion of this knee, including during times when these symptoms are most problematic ("flare ups") or during prolonged, repetitive, use of this knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

If possible, the examiner should distinguish the symptoms attributable to the service-connected disability from those, instead, resulting from events or injuries since service, including the post-service injuries in September and December 2007.  If it is not medically possible or feasible to make this distinction, then the examiner should so state in the report of the evaluation and, as importantly, provide some explanation as to why comment on this is not possible or feasible.

Moreover, the examiner must describe the impact of the Veteran's service-connected left knee disability on his daily activities and employability.

A complete rationale for all opinions expressed must be provided.

3.  Then readjudicate this claim for a higher rating for this left knee disability in light of the additional evidence.  If a higher rating is not granted to his satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

